Exhibit 10.1

  

--------------------------------------------------------------------------------

  HUNTSMAN CORPORATION   

--------------------------------------------------------------------------------

VOTING AND STANDSTILL AGREEMENT 


--------------------------------------------------------------------------------

Dated December 23, 2008    

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS   SECTION 1.    Standstill Provisions    2  1.1    Acquisition
and Transfer of Voting Securities    2  1.2    Further Restrictions on Conduct 
  2  1.3    Legends    3    SECTION 2.    Voting Provisions    3  2.1    Voting
of Voting Securities    3  2.2    Transfer of Voting Restrictions    4   
SECTION 3.    Portfolio Companies    4  3.1    Portfolio Companies    4   
SECTION 4.    Representations and Warranties    4  4.1    Representations and
Warranties of Huntsman    4  4.2    Representations and Warranties of
Apollo-Related Stockholders    4    SECTION 5.    Miscellaneous    5  5.1   
Term    5  5.2    Notices    5  5.3    Amendments; No Waivers    6  5.4   
Successors and Assigns    6  5.5    Severability    6  5.6    Counterparts    6 
5.7    Specific Performance    6  5.8    Governing Law    6      Schedule A   
Defined Terms      Schedule B    Current Beneficial Ownership     


--------------------------------------------------------------------------------

VOTING AND STANDSTILL AGREEMENT

     This Voting and Standstill Agreement, dated as of December 23, 2008 (this
“Agreement”), among on the one hand Huntsman Corporation, a Delaware corporation
(“Huntsman”); and on the other hand Apollo Investment Fund VI, L.P., a Delaware
limited partnership; Apollo Overseas Partners VI, L.P., a Cayman Island exempted
limited partnership; Apollo Overseas Partners (Delaware) VI, L.P., a Delaware
limited partnership; Apollo Overseas Partners (Delaware 892) VI, L.P., a
Delaware limited partnership; Apollo Overseas Partners (Germany) VI, L.P., a
Cayman Islands exempted limited partnership; and AAA Guarantor—Co-Invest VI,
L.P., a Guernsey limited partnership (collectively, the “Apollo Purchasers”),
and Apollo Investment Fund IV, L.P., a Delaware limited partnership; Apollo
Overseas Partners IV, L.P., a Cayman Islands exempted limited partnership;
Apollo Investment Fund V, L.P., a Delaware limited partnership; Apollo Overseas
Partners V, L.P., a Cayman Islands exempted limited partnership; Apollo
Netherlands Partners V(A), L.P., a Cayman Islands exempted limited partnership;
Apollo Netherlands Partners V(B), L.P., a Cayman Islands exempted limited
partnership; Apollo German Partners V GmbH & Co. KG, a German limited
partnership; Apollo Advisors IV, L.P., a Delaware limited partnership; Apollo
Management IV, L.P., a Delaware limited partnership; Apollo Advisors V, L.P., a
Delaware limited partnership; Apollo Management V, L.P., a Delaware limited
partnership; Apollo Advisors VI, L.P., a Delaware limited partnership; Apollo
Management VI, L.P., a Delaware limited partnership; Apollo Management, L.P., a
Delaware limited partnership; Apollo Global Management, LLC, a Delaware limited
liability company; Leon D. Black and Joshua J. Harris (collectively, including
the Apollo Purchasers, the “Apollo Parties”), and Hexion Specialty Chemicals,
Inc., a New Jersey corporation (“Hexion”); Hexion LLC, a Delaware limited
liability company; Nimbus Merger Sub Inc., a Delaware corporation; and Craig O.
Morrison (collectively, the “Hexion Parties” and, together with the Apollo
Parties, the “Apollo-Related Stockholders”). Certain capitalized and other terms
used in this Agreement are defined on Schedule A and references to a “Schedule”
are, unless otherwise specified, to a Schedule attached to this Agreement.

     WHEREAS, Huntsman, Jon M. Huntsman, Peter R. Huntsman, the Huntsman Family
Stockholders (as defined therein) and the Apollo-Related Stockholders have
entered into that certain Settlement Agreement and Release dated as of December
14, 2008 (the “Settlement Agreement”) and Huntsman and the Apollo Purchasers are
concurrently entering into that certain Note Purchase Agreement (the “Purchase
Agreement”) pursuant to which the Apollo Purchasers will purchase from Huntsman
$250,000,000 in principal amount of 7% Convertible Senior Notes due 2018 (the
“Convertible Notes”) that are convertible into shares of common stock, par value
$0.01 per share, of Huntsman (“Common Stock”); and

     WHEREAS, the parties’ entering into this Agreement is a condition to the
parties entering into, and done in consideration of the parties’ mutual
agreements under, the Settlement Agreement and the Purchase Agreement;

--------------------------------------------------------------------------------

     NOW, THEREFORE, Huntsman and the Apollo-Related Stockholders, intending to
be legally bound, hereby agree, effective as of the date hereof (the “Effective
Time”), as follows:

SECTION 1. STANDSTILL PROVISIONS

     Section 1.1   Acquisition and Transfer of Voting Securities.

                  (a)   The Apollo-Related Stockholders agree that neither they
nor any of their Affiliates, shall hold or acquire Beneficial Ownership of any
Voting Securities, or securities exercisable for or convertible into Voting
Securities, other than any shares of Common Stock issuable upon conversion of
the Convertible Notes or received in payment of interest or principal on the
Convertible Notes (the “Underlying Common Shares”) (such Underlying Common
Shares, together with the Convertible Notes, the “Settlement Securities”), any
Common Stock issued as dividends on or distributed in respect of such Settlement
Securities and any shares of Common Stock Beneficially Owned as of the Effective
Time and set forth on Schedule B. If at any time the Apollo-Related Stockholders
become aware that they or any of their Affiliates are not in compliance with the
foregoing, then the Apollo-Related Stockholders shall as promptly as reasonably
practicable take all actions necessary, including the divestiture of securities
in a commercially reasonable period, to comply with this Section 1.1(a).

                  (b)   Subject to Section 2.2, the Apollo-Related Stockholders
agree that, for a period of one year from the date hereof (the “Lock Up
Period”), neither they nor any of their Affiliates will, without the prior
written consent of Huntsman, Transfer any Settlement Securities to any Person.
Notwithstanding the foregoing, the prohibition on transfer set forth in the
preceding sentence shall not apply to (i) any shares of Common Stock received in
payment of interest on the Convertible Notes, (ii) Transfers to an Affiliate of
the Apollo-Related Stockholders (other than Hexion and any of its Subsidiaries
or any such Affiliate that is then a Portfolio Company), or (iii) pledges of
Voting Securities as a security for borrowings in a bona fide financing from an
unaffiliated financial institution provided such financial institution agrees in
writing that, upon any foreclosure, it will be bound by the provisions of this
Agreement as though it were an Apollo-Related Stockholder.

     Section 1.2   Further Restrictions on Conduct. The Apollo-Related
Stockholders agree that:

                  (a)   Neither the Apollo-Related Stockholders nor any of their
Affiliates shall seek or propose to influence or control (whether through a 13D
Group or otherwise) the management, Board of Directors, policies or affairs of
Huntsman or any of its Subsidiaries and shall not initiate or propose any
stockholder proposal or action or make any “solicitation” of “proxies” (as such
terms are defined in Regulation 14A under the Exchange Act, as in effect on the
date hereof) with respect to the voting of or consenting with respect to, any
Voting Securities, or become a “participant” in a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act, as in effect on the date
hereof) in any election contest with respect to the election or removal of any
director of Huntsman or in opposition to the publicly disclosed recommendation
of the majority of the directors of Huntsman with respect to any other matter
relating to the management and affairs of Huntsman or make any public statement
(or take any

2

--------------------------------------------------------------------------------

action which would reasonably be expected to require or result in disclosure
publicly of their position) regarding any of the foregoing;

                  (b)   Neither the Apollo-Related Stockholders nor any of their
Affiliates shall initiate (or solicit other Persons to initiate) or make any
public statement regarding, any tender or exchange offer for Voting Securities
or other securities of Huntsman or any of its Subsidiaries, or any Business
Combination or recapitalization, restructuring, liquidation or dissolution
involving Huntsman or any of its Subsidiaries;

                  (c)   Neither the Apollo-Related Stockholders nor any of their
Affiliates shall form, join or participate in any 13D Group (other than among
themselves) with respect to acquiring, disposing or voting Voting Securities;

                  (d)   Neither the Apollo-Related Stockholders nor any of their
Affiliates shall request Huntsman (or any of its directors, officers, employees
or agents), directly or indirectly, to amend or waive any of the provisions of
this Agreement (except in a manner that does not require or result in disclosure
publicly or to third parties);

                  (e)   Neither the Apollo Related Stockholders nor any of their
Affiliates shall engage in any short sales or other derivative or hedging
activities with respect to the Convertible Notes or the Common Stock;

                  (f)   The Apollo-Related Stockholders and each of their
Affiliates shall not disclose any intention, plan or arrangement inconsistent
with any of the foregoing; and

                  (g)   Neither the Apollo-Related Stockholders nor any of their
Affiliates shall advise, assist or knowingly encourage any other Persons to do
any of the foregoing; provided, however, that this Section 1.2(g) shall not
limit or preclude ordinary course of business commercial dealings of any
Portfolio Company.

     Section 1.3   Legends. The Apollo-Related Stockholders and their Affiliates
agree that stop transfer instructions reflecting the terms of this Agreement
will be given to Huntsman’s transfer agent with respect to the Underlying Common
Shares and any Common Stock issued as dividends on or distributed in respect of
Settlement Securities and that there will be placed on the certificates
representing all Settlement Securities an appropriate legend to ensure
compliance with the terms of this Agreement. Huntsman agrees to take such steps
as are necessary such that such instructions and legends will be removed
effective as of the time the restrictions imposed by this Agreement no longer
apply.

SECTION 2. VOTING PROVISIONS

     Section 2.1   Voting of Voting Securities. The Apollo-Related Stockholders
agree that, in connection with any matter in which the Apollo-Related
Stockholders and their Affiliates have voting rights in their capacity as
stockholders (and for the avoidance of doubt not as a holder of Convertible
Notes), any Voting Securities held by the Apollo-Related Stockholders and each
of their Affiliates shall be cast for, against or abstain in respect of any
matter submitted to the holders of Voting Securities, at the election of
Huntsman, either (a) in the same proportion as the votes cast for, against or
abstain by all holders of Voting Securities (other than the Apollo-

3

--------------------------------------------------------------------------------

Related Stockholders) or (b) in the manner recommended by a majority of the
Board of Directors. With respect to such voting matters, Huntsman shall provide
adequate advance notice of its election hereunder and shall assist the
Apollo-Related Stockholders in implementing such election.

     Section 2.2   Transfer of Voting Restrictions. The Apollo-Related
Stockholders agree that neither they nor any of their Affiliates will Transfer
any Settlement Securities or any shares of Voting Securities to any Person
unless and until such transferee has agreed in writing to be bound by the
restrictions set forth in Section 2.1, with such transferee being deemed to be
an Apollo-Related Stockholder for purposes of Section 2 (provided that this
Section 2.2 and the limitations in Section 2.1 shall not apply to Transfers (a)
to any Person or 13D Group in a public or private sale which would, immediately
after giving effect to such Transfer, Beneficially Own and of record own less
than 5% of the outstanding Voting Securities, (b) in an underwritten public
offering involving a Distribution or (c) effected in a regular broker
transaction pursuant to Rule 144).

SECTION 3. PORTFOLIO COMPANIES

     Section 3.1   Portfolio Companies. For the purposes of the provisions of
Sections 1.1(a), 1.2, 2.1 and 2.2 of this Agreement, with respect to Affiliates
of the Apollo-Related Stockholders that are Portfolio Companies, the obligations
of the Apollo-Related Stockholders and their other Affiliates are limited to (i)
not directing or otherwise affirmatively causing or encouraging such Portfolio
Company to violate the provisions of Sections 1.1(a), 1.2, 2.1 and 2.2 of this
Agreement and (ii) if they become aware of a Portfolio Company acquiring Voting
Securities of Huntsman or otherwise violating the provisions of Sections 1.1(a),
1.2, 2.1 and 2.2 of this Agreement, using reasonable efforts to cause such
Portfolio Company to sell such Voting Securities or otherwise comply with the
provisions of Sections 1.1(a), 1.2, 2.1 and 2.2 of this Agreement.

SECTION 4. REPRESENTATIONS AND WARRANTIES

     Section 4.1   Representations and Warranties of Huntsman. Huntsman
represents and warrants to the Apollo-Related Stockholders that (a) Huntsman is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into this Agreement and to carry out its obligations hereunder, (b) the
execution and delivery of this Agreement by Huntsman and the consummation by
Huntsman of the transactions contemplated hereby have been duly authorized by
all necessary corporate action on the part of Huntsman and (c) this Agreement
has been duly executed and delivered by Huntsman and constitutes a valid and
binding obligation of Huntsman, and is enforceable against Huntsman in
accordance with its terms.

     Section 4.2   Representations and Warranties of Apollo-Related
Stockholders. Each Apollo-Related Stockholder represents and warrants to
Huntsman that (a) with respect to each Apollo-Related Stockholder that is not a
natural person, such Apollo-Related Stockholder is a corporation or other entity
duly organized, validly existing and in good standing under the laws of its
state of incorporation or formation and has the power and authority to enter
into this Agreement and to carry out its obligations hereunder, (b) the
execution and delivery of this

4

--------------------------------------------------------------------------------

Agreement by each of the Apollo-Related Stockholders and the consummation
thereby of the transactions contemplated hereby have been duly authorized by all
necessary action on its part and no other proceedings on its part are necessary
to authorize this Agreement or any of the transactions contemplated hereby and
(c) this Agreement has been duly executed and delivered by each of the
Apollo-Related Stockholders and constitutes a valid and binding obligation of
each of them, and is enforceable against each of them in accordance with its
terms.

SECTION 5. MISCELLANEOUS

     Section 5.1   Term. This Agreement, including the obligations and
restrictions imposed on the Apollo-Related Stockholders hereunder shall
terminate upon the later to occur of (i) 11:59 p.m., New York City time on
December 31, 2010 and (ii) the date on which none of the Apollo-Related
Stockholders or their Affiliates (including any Portfolio Company so long as
such Portfolio Company remains an Affiliate) Beneficially Own or own of record
Convertible Notes or any securities issued in respect thereof or otherwise that
represent 3% or more of the then-outstanding Common Stock.

     Section 5.2   Notices. All notices and communications provided for
hereunder shall be in writing and sent (a) by facsimile if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

                  (i) If to the Company, to the Company at 500 Huntsman Way,
Salt Lake City, Utah 84108 to the attention of the Treasurer, facsimile number:
(801) 584-5788 (with a copy to the General Counsel, facsimile number: (801)
584-5782), or at such other address as the Company shall have specified to the
holder of each Note in writing.

                  (ii) If to any of the Apollo Parties, to Apollo Global
Management, LLC at 9 West 57th Street, 43rd Floor, New York, New York 10019 to
the attention of the General Counsel, facsimile number: (646) 607-0539 , or at
such other address as any of the Apollo Parties shall have specified to the
Company in writing.

                  (iii) If to any of the Hexion Parties, to Hexion Specialty
Chemicals, Inc., 180 East Broad Street, Columbus, Ohio 43215 to the attention of
the General Counsel, facsimile number: (216) 479-8776, or at such other address
as any of the Hexion Parties shall have specified to the Company in writing.

                  (iv) If to any subsequent transferee pursuant to Section 2.2
that has agreed in writing to be bound by the restrictions set forth in Section
2.1, to such transferee at such other address as such transferee shall have
specified to the Company in writing.

Notices under this Section 5.2 will be deemed given only (x) when actually
delivered (or if such delivery is not on a Business Day, on the next Business
Day), (y) when facsimile confirmation is received (or if such receipt is not on
a Business Day, on the next Business Day) or, (z) if sent by registered or
certified mail, three Business Days after the date of mailing.

5

--------------------------------------------------------------------------------

Section 5.3 Amendments; No Waivers.

                  (a)   Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the parties hereto, or in the case of a waiver, by the party
against whom the waiver is to be effective.

                  (b)   No failure or delay by any party hereto in the exercise
of any right hereunder shall impair such right or be construed as a waiver of,
or acquiescence in, any breach of any representation, warranty or agreement
herein, nor shall any single or partial exercise of any such right preclude
other or further exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

     Section 5.4   Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns whether so
expressed or not.

     Section 5.5   Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

     Section 5.6   Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

     Section 5.7   Specific Performance. The parties hereto each acknowledge and
agree, and agree not to assert otherwise in any proceeding, that a breach or
threatened breach of any of the provisions of this Agreement by a party will
cause irreparable injury to the other parties to this Agreement for which
remedies at law would be inadequate and, in recognition of that fact, agrees
that, in the event of a breach or threatened breach by any of them of the
provisions of this Agreement, in addition to any remedies at law, the aggrieved
party, without posting any bond and without any showing of irreparable injury,
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available. The provisions of
this Section 5.7 are without prejudice to any other rights that the parties
hereto may have for any breach of this Agreement. The parties further agree not
to assert in any proceeding that grounds for any equitable relief are not
satisfied.

     Section 5.8   Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of Delaware, without regard to the conflict of law principles
thereof. Any suit, action or proceeding arising out of or relating to this
Agreement shall only be instituted in the Delaware Chancery Court, and if such
court should decline jurisdiction, then in the Federal courts within the State
of Delaware. Each party agrees to personal jurisdiction in any action brought in
any court within

6

--------------------------------------------------------------------------------

the State of Delaware having subject matter jurisdiction over the matters
arising under this Agreement. Each party waives any objection which it may have
now or hereafter to the laying of the venue of such action or proceeding and
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. The parties unconditionally waive any right to trial by
jury in any such suit, action or proceeding.

* * * * *

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first referred to above.

                                                                                                                                      
APOLLO-RELATED STOCKHOLDERS

                                                                                                                                      
APOLLO INVESTMENT FUND VI, L.P.

                                                                                                                                      
By: Apollo Advisors VI, L.P., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Capital Management VI, LLC,
                                                                                                                                       
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO OVERSEAS PARTNERS VI, L.P.

                                                                                                                                      
By: Apollo Advisors VI, L.P., 
                                                                                                                                      
its managing general partner

                                                                                                                                      
By: Apollo Capital Management VI, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO OVERSEAS PARTNERS 
                                                                                                                                      
(DELAWARE) VI, L.P.

                                                                                                                                      
By: Apollo Advisors VI, L.P., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Capital Management VI, LLC,
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO OVERSEAS PARTNERS 
                                                                                                                                      
(DELAWARE 892) VI, L.P.

                                                                                                                                      
By: Apollo Advisors VI, L.P., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Capital Management VI, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO OVERSEAS PARTNERS 
                                                                                                                                      
(GERMANY) VI, L.P.

                                                                                                                                      
By: Apollo Advisors VI, L.P., 
                                                                                                                                      
its managing general partner

                                                                                                                                      
By: Apollo Capital Management VI, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
AAA GUARANTOR - CO-INVEST VI, L.P.

                                                                                                                                      
By: AAA MIP Limited, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Alternative Assets, L.P., 
                                                                                                                                      
its investment manager

                                                                                                                                      
By: Apollo Alternative Assets GP Limited, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO INVESTMENT FUND IV, L.P.

                                                                                                                                      
By: Apollo Advisors IV, L.P.,
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Capital Management IV, Inc. 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO OVERSEAS PARTNERS IV, L.P.

                                                                                                                                      
By: Apollo Advisors IV, L.P., 
                                                                                                                                      
its managing partner

                                                                                                                                      
By: Apollo Capital Management IV, Inc. 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO INVESTMENT FUND V, L.P.

                                                                                                                                      
By: Apollo Advisors V, L.P., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO OVERSEAS 
                                                                                                                                      
PARTNERS V, L.P.

                                                                                                                                      
By: Apollo Advisors V, L.P., 
                                                                                                                                      
its managing general partner

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO NETHERLANDS 
                                                                                                                                      
PARTNERS V(A), L.P.

                                                                                                                                      
By: Apollo Advisors V, L.P., 
                                                                                                                                      
its managing general partner

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO NETHERLANDS 
                                                                                                                                      
PARTNERS V(B), L.P.

                                                                                                                                      
By: Apollo Advisors V, L.P., 
                                                                                                                                      
its managing general partner

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO GERMAN PARTNERS 
                                                                                                                                      
V GMBH & CO., KG

                                                                                                                                      
By: Apollo Advisors V, L.P., 
                                                                                                                                      
its managing limited partner

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO ADVISORS IV, L.P.

                                                                                                                                      
By: Apollo Capital Management IV, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO MANAGEMENT IV, L.P.

                                                                                                                                      
By: Apollo Management, L.P., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: Apollo Management GP, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO ADVISORS V, L.P.

                                                                                                                                      
By: Apollo Capital Management V, Inc., 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO MANAGEMENT V, L.P.

                                                                                                                                      
By: AIF V Management, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO ADVISORS VI, L.P.

                                                                                                                                      
By: Apollo Capital Management VI, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO MANAGEMENT VI, L.P.

                                                                                                                                      
By: AIF VI Management, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
APOLLO MANAGEMENT, L.P.

                                                                                                                                      
By: Apollo Management GP, LLC, 
                                                                                                                                      
its general partner

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

                                                                                                                                      
APOLLO GLOBAL MANAGEMENT, LLC

                                                                                                                                      
By: AGM Management, LLC, 
                                                                                                                                      
its Manager

                                                                                                                                      
By: BRH Holdings GP, Ltd., 
                                                                                                                                      
its Sole Member

                                                                                                                                      
By: /s/ John J. Sydam 
                                                                                                                                      
Name: John J. Sydam 
                                                                                                                                      
Title: Vice President

                                                                                                                                      
/s/ Leon Black 
                                                                                                                                      
Leon Black

                                                                                                                                      
/s/ Joshua J. Harris 
                                                                                                                                      
Joshua J. Harris

                                                                                                                                      
HEXION SPECIALTY CHEMICALS, INC.

                                                                                                                                      
By: /s/ Craig O. Morrison 
                                                                                                                                      
Name: Craig O. Morrison
                                                                                                                                      
Title:    President & Chief Executive Officer

                                                                                                                                      
HEXION LLC

                                                                                                                                      
By: /s/ Craig O. Morrison 
                                                                                                                                      
Name: Craig O. Morrison
                                                                                                                                      
Title:    President & Chief Executive Officer

                                                                                                                                      
NIMBUS MERGER SUB INC.

                                                                                                                                      
By: /s/ Craig O. Morrison 
                                                                                                                                      
Name: Craig O. Morrison 
                                                                                                                                      
Title:    President & Chief Executive Officer

                                                                                                                                      
/s/ Craig O. Morrison   
                                                                                                                                      
Craig O. Morrison

                                                                                                                                      
HUNTSMAN CORPORATION

                                                                                                                                      
By: /s/  Samuel D. Scruggs       
                                                                                                                                      
Name:  Samuel D. Scruggs
                                                                                                                                      
Title:     Executive Vice President
                                                                                                                                                    
& Chief Executive Officer

[Signature page to Voting and Standstill Agreement]

--------------------------------------------------------------------------------

Schedule A

DEFINED TERMS

For purposes of this Agreement, the following terms shall have the following
meanings:

     “Affiliate” of any specified Person means any other person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified Person. For purposes of this definition, control of a
Person means the power, direct or indirect, to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

     “Beneficially Own” or “Beneficial Ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act), including pursuant to any
agreement, arrangement or understanding, whether or not in writing. For purposes
of this Agreement, a Person shall be deemed to “Beneficially Own” any securities
that are the subject of a derivative transaction entered into by such Person, or
derivative security acquired by such Person, which gives such Person the
economic equivalent of ownership of an amount of such securities due to the fact
that the value of the derivative is explicitly determined by reference to the
price or value of such securities, without regard to whether (a) such derivative
conveys any voting rights in such securities to such Person, (b) the derivative
is required to be, or capable of being, settled through delivery of such
securities, or (c) such Person may have entered into other transactions that
hedge the economic effect of such derivative. In determining the number of
Common Shares deemed Beneficially Owned by virtue of the operation of the
preceding sentence, the subject Person shall be deemed to “Beneficially Own”
(without duplication) the number of shares of Common Stock that are
synthetically owned pursuant to such derivative transactions or such derivative
securities.

     “Board of Directors” shall mean the board of directors of Huntsman.

     “Business Combination” shall mean any merger, consolidation, share,
exchange, or similar business combination transaction or any transfer,
assignment, conveyance, lease or other disposition by a referenced Person of all
or substantially all of its assets.

     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Houston, Texas are required or
authorized to be closed.

     “Distribution” shall mean a “distribution” as defined in Rule 100 of
Regulation M under the Securities Act.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

     “Person” shall mean any individual, partnership (limited or general), joint
venture, limited liability company, corporation, association, business entity,
trust, business trust, unincorporated organization, government or department or
agency of a government.

Schedule A

--------------------------------------------------------------------------------

     “Portfolio Company” means a company in which one or more Apollo Parties or
their Affiliates own debt or equity securities that (i) is actively engaged in
providing goods or services to third-party customers (i.e., is not purely a
“captive” business of an Apollo Party), and (ii) has its day-to-day operations
managed by individuals who are not employees of any Apollo Party and (iii) that
is not substantially engaged in the chemical business; provided, however, that
clause (iii) shall not apply to the definition of Portfolio Company for purposes
of the second sentence of Section 1.1(b). For the avoidance of doubt, none of
Hexion or any of its Subsidiaries will be considered Portfolio Companies under
this Agreement.

     “Rule 144” means Rule 144 promulgated under the Securities Act of 1933, as
amended, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

     “SEC” means the Securities and Exchange Commission.

     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

     “Subsidiary” shall mean, as to any Person, any Person at least a majority
of the shares of stock or other equity interests of which having general voting
power under ordinary circumstances to elect a majority of the board of directors
(or comparable governing body) thereof (irrespective of whether or not at the
time stock or equity of any other class or classes shall have or might have
voting power by reason of the happening of any contingency) is, at the time as
of which the determination is being made, owned by such Person, or one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries.

     “13D Group” shall mean any group of Persons acquiring, holding, voting or
disposing of securities which would be required under Section 13(d) of the
Exchange Act and the rules and regulations thereunder (as in effect, and based
on legal interpretations thereof existing, on the date hereof) to file a
statement on Schedule 13D with the SEC as a “person” within the meaning of
Section 13(d)(3) of the Exchange Act if such group beneficially owned securities
representing more than 5% of any class of securities then outstanding.

     “Transfer” shall mean any sale, exchange, transfer, pledge, encumbrance or
other disposition, and “to Transfer” shall mean to sell, exchange, transfer,
pledge, encumber or otherwise dispose of.

     “Voting Securities” shall mean at any time shares of any class of capital
stock of Huntsman that are then entitled to vote generally in the election of
directors.

Schedule A - 2

--------------------------------------------------------------------------------

Schedule B

CURRENT BENEFICIAL OWNERSHIP

None.

Schedule B

--------------------------------------------------------------------------------